Citation Nr: 1818738	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-27 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent thrombophlebitis of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1987 to September 1992.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a January 2013 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In February 2018, the Veteran testified at a Board hearing.  The transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination in July 2016 for his thrombophlebitis of the left lower extremity.  At the hearing in February 2018, the Veteran testified that his symptoms have increased since his last VA examination.  Based on the contention that his symptoms worsened, a new VA examination is warranted to determine the current severity of the Veteran's thrombophlebitis of the left lower extremity.      

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding treatment records with the claims file to the extent possible.

2.  Schedule the Veteran for a VA medical examination to determine the current extent and severity of symptoms associated with the service-connected thrombophlebitis of the left lower extremity.  This examination MUST be scheduled for the afternoon.

The electronic claims file should be made available to the examiner, and the examiner is requested to review the claims file and indicate that such was accomplished in the examination report.

The examiner must also provide an assessment of the Veteran's functional limitations due to thrombophlebitis of the left lower extremity, as it may relate to his ability to function in a work setting and to perform work tasks.  A complete rationale should be given for all opinions and conclusions rendered.

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




